DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
a waveform capture assembly for capturing a representation of a velocity or flow rate waveform of blood flow
a waveform converter and processor for analyzing the representation 	

	Claim 3:
		a blood pressure measurement device for measuring reference blood pressure 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
a waveform capture assembly for capturing a representation of a velocity or flow rate waveform of blood flow is considered to be a Doppler ultrasound probe or an MRI system for capturing the waveform as described on Pages 21-22 of Applicant’s specification.  
a waveform converter and processor for analyzing the representation is considered to be a conventional computer processor as set forth on Page 22 of Applicant’s specification.  	

	Claim 3:
		a blood pressure measurement device for measuring reference blood pressure is interpreted to be a conventional pressure cuff as described on Pages 19-20 of Applicant’s specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear how the waveform capture assembly (e.g. MRI) can be “placed” at the location of the mammal as now claimed.   Claim 1 is also rejected because it appears to be missing a step of estimating local blood pressure.  Amended Claim 1 states that a display is operationally coupled to the waveform converter and processor for providing at least one visual indicia for a user based on an estimate of local blood pressure at the location in the vascular system of the mammal; however, no estimate was calculated/determine to display the claimed indicia.  Thus, the claim limitations are indefinite.  Claim 1 is also rejected because it is unclear if “a known location” is the same “location in a vascular system” previously set forth.  Claim 16 is rejected because it is unclear what “a relative mean”, “relative maximum” and “relative minimum” refer to.  For the purpose of advancing prosecution, Examiner will assume the relative measures to be a maximum, minimum and mean velocity.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements (waveform capture assembly and display) merely add insignificant extra-solution activities to the judicial exception.  Examiner notes that the ultrasound Doppler or MRI system collects routine data and does not operate in an unconventional manner.  Thus, when the claimed elements are considered as a whole and individually, one skilled in the art would readily recognize that the judicial exception of the abstract idea has not been implemented into a practical application because the additional elements do not impose meaningful limits on practicing the abstract idea and mere instructions of applying the exception using a generic computer component cannot provide an inventive concept.  Thus, the claim(s) is/are not patent eligible.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by NPL “Calculation of Left Ventricle Relative Pressure Distribution in MRI using Acceleration Data” to Buyens et al. “Buyens”.  
As for Claims 1-3, Buyens discloses a system for estimating local blood pressure at a location in the vascular system comprising a waveform capture assembly (e.g. MRI) for capturing a representation of blood flow velocity (Abstract; Pages 877 and 878; Examiner notes that velocity data would be represented in a waveform in its broadest reasonable interpretation, a processor (e.g. waveform converter and processor) for analyzing the waveform and a display for Buyens discloses wherein a reference pressure (e.g. blood pressure) is given to the system along any path (Page 878).  Examiner notes that the reference blood pressure would appear to include systolic and diastolic pressure.  Thus, the displayed indicia would be based on, at least in part an estimate of local blood pressure in its broadest reasonable interpretation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buyens in view of “Cerebral Blood Flow Velocity Declines Before Arterial Pressure in Patients with Orthostatic Vasovagal Presyncope” to Dan et al. “Dan”.  
As for Claim 3, Buyens discloses a system for estimating blood pressure as described above.  Buyens discloses wherein a reference pressure (e.g. blood pressure) is given to the system along any path (Page 878).  Examiner notes that the reference blood pressure would appear to include systolic and diastolic pressure.  
Nonetheless, Dan teaches from within a similar field of endeavor with respect to analyzing hemodynamic changes with Doppler (Abstract; Page 1039) where blood pressure is also recorded with a blood pressure measurement device and wherein the measurement includes systolic, diastolic and mean pressures (Fig. 1 and corresponding description).  
Accordingly, one skilled in the art would have been motivated to have modified the system described by Buyens to include additional conventionally known measurement devices to collect blood pressure data indicative of hemodynamic changes as described by Dan in order to enhance the blood flow/pressure analysis.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 5 and 15, Examiner notes that both Buyens and Dan obtain a primary waveform representation of blood flow (Buyens; Page 878 “velocity maps” and Dan: Fig 1; velocity waveform).  

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buyens and Dan as applied to claim 15 above, and further in view of NPL “Systolic and Diastolic Blood Pressure, Sesso et al. “Sesso”.  
As for Claims 16-17, Buyens and Dan disclose a modified system to estimate hemodynamic changes in a subject as described above.  Dan calculates pulsatility index (Fig. 1) which is considered to read on the first measure in its broadest reasonable interpretation. However, the art of record does not expressly disclose calculating other known parameters such as mean arterial pressure.  
Sesso teaches from within a similar field of endeavor with respect to analyzing blood pressure within a subject wherein mean arterial pressure (MAP) is calculated to provide a function of left ventricular contractility, heart rate and vascular resistance averaged over time (Abstract; Page 801).  Sesso explains that MP is calculated as (1/3)Systole Blood pressure + (2/3)Diastole blood pressure (Page 802).  Examiner notes that such a calculation is considered to read on calculating the central mean pressure.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the system described by Buyens and Dan to calculate other conventionally known parameters described by Sesso in order to analyze/provide a function of left ventricular contractility, heart rate and vascular resistance averaged over time.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buyens, Dan and Sesso as applied to claim 16 above, and further in view of NPL “Ascending fractional pulse pressure closely relating to large artery function” to Nakayama et al. “Nakayama”.  
Buyens, Dan and Sesso disclose a modified system to estimate hemodynamic changes in a subject as described above.  Sesso discloses wherein pulse pressure (e.g. systole minus diastole) is calculated (Page 802]).  However, the art record does not expressly disclose calculating a measure of pulsatility as claimed (e.g. second measure). 
Nakayama teaches from within a similar field of endeavor with respect to measuring hemodynamic attributes where “Pulsatility was characterized as the ratio of pulse pressure to mean pressure” (Page 244).  
Given that Sesso obtains all the necessary information to calculate pulsatility, one skilled in the art would have been motivated to have performed additional, conventionally known calculations to enhance the assessment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,409,010 to Beach et al. “Beach” in view of “Cerebral Blood Flow Velocity Declines Before Arterial Pressure in Patients with Orthostatic Vasovagal Presyncope” to Dan et al. “Dan”.  
As for Claim 1-2, Beach discloses an ultrasound pulse-echo device for determining the angular heading and magnitude of the velocity of blood flowing through a blood vessel can be analyzed (via processor) and displayed (Abstract) with an ultrasonic Doppler device (Column 3).  Beach explains that the Doppler data may be analyzed to diagnose a number of diseases including, for example, deep vein thrombosis, atherosclerosis, aortic valve stenosis and cardiac valve (Column 3) and wherein blood pressure may be estimated from the Doppler velocity (Column 3).   
However, Beach does not expressly disclose providing a reference blood pressure via a conventional blood pressure measurement device as claimed. 
Dan teaches from within a similar field of endeavor with respect to analyzing hemodynamic changes with Doppler (Abstract; Page 1039) where blood pressure is also recorded with a blood pressure measurement device and wherein the measurement includes systolic, diastolic and mean pressures (Fig. 1 and corresponding description).  
Accordingly, one skilled in the art would have been motivated to have modified the system described by Beach to include additional conventionally known measurement devices to collect blood pressure data indicative of hemodynamic changes as described by Dan in order to enhance the blood flow/pressure analysis.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Examiner notes that the displayed indicia  in the modified system would be based on, at least in part an estimate of local blood pressure in its broadest reasonable interpretation.  

With respect to Claims 5 and 15, Examiner notes that both Beach and Dan obtain a primary waveform representation of blood flow (Beach: waveforms; Fig. C3 and Dan: Fig 1; velocity waveform).  

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach and Dan as applied to claim 15 above, and further in view of NPL “Systolic and Diastolic Blood Pressure, Pulse Pressure and Mean Arterial Pressure as predictors of Cardiovascular Disease Risk in Men” to Sesso et al. “Sesso”.  
As for Claims 16-17, Beach and Dan disclose a modified system to estimate hemodynamic changes in a subject as described above.  Dan calculates pulsatility index (Fig. 1) which is considered to read on the first measure in its broadest reasonable interpretation. However, the art of record does not expressly disclose calculating other known parameters such as mean arterial pressure.  
Sesso teaches from within a similar field of endeavor with respect to analyzing blood pressure within a subject wherein mean arterial pressure (MAP) is calculated to provide a function of left ventricular contractility, heart rate and vascular resistance averaged over time (Abstract; Page 801).  Sesso explains that MP is calculated as (1/3)Systole Blood pressure + (2/3)Diastole blood pressure (Page 802).  Examiner notes that such a calculation is considered to read on calculating the central mean pressure.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the system described by Beach and Dan to calculate other conventionally known parameters described by Sesso in order to analyze/provide a function of left ventricular contractility, heart rate and vascular resistance averaged over time.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach, Dan and Sesso as applied to claim 16 above, and further in view of NPL “Ascending fractional pulse pressure closely relating to large artery function” to Nakayama et al. “Nakayama”.  
With respect to Claim 18, Beach, Dan and Sesso disclose a modified system to estimate hemodynamic changes in a subject as described above.  Sesso discloses wherein pulse pressure (e.g. systole minus diastole) is calculated (Page 802]).  However, the art record does not expressly disclose calculating a measure of pulsatility as claimed (e.g. second measure). 
Nakayama teaches from within a similar field of endeavor with respect to measuring hemodynamic attributes where “Pulsatility was characterized as the ratio of pulse pressure to mean pressure” (Page 244).  
Sesso obtains all the necessary information to calculate pulsatility, one skilled in the art would have been motivated to have performed additional, conventionally known calculations to enhance the assessment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,966,617. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a system for estimating local blood pressure with non-invasive blood flow measurement devices (e.g. Doppler, MRI) a generic computer processor and display.  Examiner notes that while independent claim 1 of the current application does not disclose the particular equation disclosed in the claim 1 of the ‘622 application, such an equation found in dependent claims 6 and 19 of the present application.  Accordingly, the current claims are considered to be an obvious broadening of the co-pending claim and thus, not considered to be patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner Note
	Claims 6, 19 and 20 and corresponding dependent claims are not rejected under prior art because the art of record does not disclose the particular equation (e.g. Equation 2 of Applicant’s specification) claimed.  However, such claims remain rejected under 35 U.S.C. 101 and 112(b) and Double Patenting rejection.  	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-24 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.   However, Examiner will address Applicant’s arguments with respect to the maintained rejections.   Claim 16 remains rejected under 35 U.S.C. 112(b) because Applicant has not appeared to address or amend the claims to address the indefiniteness issue.  Claims 1-3 and 4-24 remain rejected under 35 U.S.C. 101 despite Applicant insisting the amendments obviate the rejection (REMARKS, Page 10) because Applicant has failed to disclose how the judicial exception is integrated into a practical application and thus, does not amount to significantly more than the judicial exception.  As for the prior art rejections, Applicant generally argues that neither Buyens nor Beach teach or suggest the waveform converter and processor and display as claimed (REMARKS, Page 10).  Examiner respectfully disagrees and notes that Buyens discloses a system for estimating local blood pressure at a location in the vascular system comprising a waveform capture assembly (e.g. MRI) for capturing a representation of blood flow velocity (Abstract; Pages 877 and 878; Examiner notes that velocity data would be represented in a waveform in its broadest reasonable interpretation, a processor (e.g. waveform converter and processor) for analyzing the waveform and a display for displaying at least one visual indicia to a user (Fig. 2 and corresponding description).  In addition, Buyens discloses wherein a reference pressure (e.g. blood pressure) is given to the system along any path (Page 878).  Thus, the rejections have been maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.